Exhibit ANNUAL INFORMATION FORM For the year ended December31, 2007 March13, 2008 TABLE OF CONTENTS Page Page GLOSSARY OF TERMS iii Equity Investments 49 ABBREVIATIONS AND CONVERSIONS vi Health, Safety and Environment 49 PRESENTATION OF ENERPLUS’ OIL AND GAS RESERVES, RESOURCES AND Insurance 51 PRODUCTION INFORMATION vii Personnel 51 PRESENTATION OF ENERPLUS’ FINANCIAL INFORMATION xi INFORMATION RESPECTING ENERPLUS RESOURCES FUND 52 FORWARD-LOOKING STATEMENTS AND INFORMATION xi Description of the Trust Units and the Trust Indenture 52 STRUCTURE OF ENERPLUS RESOURCES FUND 1 Description of the Royalty Agreements and Other Payments Made to the Fund 59 GENERAL DEVELOPMENT OF ENERPLUS RESOURCES FUND 3 Management and Corporate Governance 60 Historical Overview 3 Unitholder Rights Plan 60 Developments in the Past Three Years 3 DEBT OF ENERPLUS 61 Events Subsequent to December31, 2007 5 Bank Credit Facility 61 OPERATIONAL INFORMATION 7 Senior Unsecured Notes 62 Overview 7 DISTRIBUTIONS TO UNITHOLDERS 63 Description of Principal Properties and Operations 7 Cash Distributions 63 Summary of Principal Production Locations 9 Distribution History 64 Costs Incurred in 2007 and Summary of Capital Expenditures 9 Canadian Tax Reporting Matters 64 Exploration and Development Activities 10 U.S. Tax Reporting Matters 64 Oil and Natural Gas Wells and Unproved Properties 11 INDUSTRY CONDITIONS 66 Enerplus’ Play Types 11 RISK FACTORS 73 Quarterly Production History 21 MARKET FOR SECURITIES 91 Quarterly Netback History 22 DIRECTORS AND OFFICERS 92 Abandonment and Reclamation Costs 24 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 95 Tax Horizon 24 MATERIAL CONTRACTS AND DOCUMENTS AFFECTING THE RIGHTS OF Marketing Arrangements and Forward Contracts 24 SECURITYHOLDERS 95 OIL AND NATURAL GAS RESERVES 26 INTERESTS OF EXPERTS 96 Overview of Reserves 26 REGISTRAR AND TRANSFER AGENT 96 Summary of Aggregate Enerplus Reserves 27 ADDITIONAL INFORMATION 96 Summary of Conventional Oil and Natural Gas Reserves 29 APPENDIX “A” - REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED Summary of Joslyn Project Bitumen Reserves 38 RESERVES EVALUATOR OR AUDITOR A-1 Reconciliation of Reserves 41 APPENDIX “B” - REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED Undeveloped Reserves 45 RESERVES EVALUATOR OR AUDITOR B-1 Significant Factors or Uncertainties 45 APPENDIX “C” - REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED Proved and Probable Reserves Not on Production 45 RESERVES EVALUATOR OR AUDITOR C-1 SUPPLEMENTAL OPERATIONAL INFORMATION 46 APPENDIX “D” - REPORT OF MANAGEMENT AND DIRECTORS ON Finding and Development and Finding, Development and AcquisitionCosts 46 RESERVES DATA AND OTHER INFORMATION D-1 Acquisitions and Divestments 49 APPENDIX “E” - AUDIT& RISK MANAGEMENT COMMITTEE DISCLOSURE E-1 APPENDIX “F” - SFAS NO. 69 SUPPLEMENTAL RESERVE INFORMATION F-1 APPENDIX “G” - INFORMATION REGARDING FOCUS ENERGY TRUST G-1 GLOSSARY OF TERMS Unless the context otherwise requires, in this Annual Information Form, the following terms and abbreviations have the meanings set forth below. Additional terms relating to oil and natural gas reserves, resources and operations have the meanings set forth under “Presentation of Enerplus’ Oil and Gas Reserves, Resources and Production Information”. “AECO” means the physical storage and trading hub for natural gas on the TransCanada Alberta Transmission System (NOVA) which is the delivery point for the various benchmark Alberta index prices; “Bank Credit Facility” has the meaning assigned thereto under “Debt of Enerplus”; “bitumen” means a highly viscous crude oil which is too thick to flow in its native state and which cannot be produced without altering its viscosity. The density of bitumen is generally less than 10oAPI; “COGE Handbook” means the “Canadian Oil and Gas Evaluation Handbook” prepared jointly by The Society of Petroleum Evaluation Engineers (Calgary Chapter) and the Canadian Institute of Mining, Metallurgy& Petroleum (Petroleum Society), as amended from time to time; “Credit Facilities” has the meaning assigned thereto under “Debt of Enerplus”; “ECT” means Enerplus Commercial Trust, a trust organized under the laws of Alberta (the trustee of which is Enerplus ECT ResourcesLtd., an Alberta corporation) and an indirect wholly owned subsidiary of the Fund; “EnerMark” means EnerMarkInc., a corporation organized under the Business Corporations Act (Alberta) and an indirect wholly owned subsidiary of the Fund; “Enerplus” means Enerplus
